Citation Nr: 1504308	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-17 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Health Eligibility Center (HEC) in Atlanta, Georgia


THE ISSUE

Whether the change of the Veteran's means test eligibility category from exempt to required for VA health care received for the period beginning January 16, 2009, was proper.


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from March 1986 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 decision of the Department of Veterans Affairs (VA) Health Eligibility Center (HEC) in Atlanta, Georgia, which changed the Veteran's eligibility category.  The Veteran appealed the change in category in this decision, and the matter is now before the Board.

The Veteran was scheduled for a videoconference hearing before the Board in April 2013.  He failed to appear and did not request that the hearing be rescheduled.  As such, his hearing request is deemed withdrawn.  


FINDING OF FACT

The Veteran's attributable gross household income for 2008, the calendar year preceding his application for treatment in the VA healthcare system as copay exempt, exceeded the means test income threshold for such benefit.


CONCLUSION OF LAW

The criteria for copayment-exempt care were not met during the 2008 income year, and the change of the Veteran's means test eligibility was proper.  38 U.S.C.A. §§ 1705, 1710, 1722, 5107 (West 2002); 38 C.F.R. §§ 3.271, 3.272, 17.36, 17.47 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In October 2010, prior to the initial adjudication of the claim on appeal, the Veteran was provided notice of the income verification process and afforded an opportunity to correct and verify the income reported for the relevant year, as well as provided forms on which to verify income and exclusions for that year.  Based on the foregoing, the Board finds that the Veteran has received adequate notice and the content of such notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Concerning the duty to assist, the claims file contains pertinent financial documents and the Veteran's statements in support of his claim, as well as and records copies of correspondence between VA to the Veteran.  Moreover, at the Veteran's request a hearing before a member of the Board was scheduled, however as he failed to report for the hearing.  There is no indication from the Veteran or otherwise that any pertinent evidence remains outstanding, and under these circumstances a remand for further development would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Propriety of Change in Means Test Eligibility Category

The Veteran contends that he should be eligible for cost-free VA care.  Specifically, he contends that his substance abuse between January 2008 and October 2008 precluded his use of income received from various sources.  In other words, although his reported income was in excess of the Means Test Threshold (MTT), that income was not available to him during most of 2008 and he spent it prior to seeking VA treatment.  He contends he sought VA treatment in November 2008.  

It is important to note that VA shall furnish hospital care and medical services to any veteran who is unable to defray the expenses of necessary care, meaning that his or her attributable income is not greater than a specified income threshold, which is updated annually.  See 38 U.S.C.A. §§ 1710(a)(2)(G), 1722(a)(3) (West 2002); 38 C.F.R. § 3.29 (2014).

In this case, in January 2009 the Veteran submitted a VA Form 10-10EZ at the Martinez VA Medical Center in California, and reported that he originally met the MTT criteria for cost-free VA care.  Thereafter, information obtained from the Internal Revenue Service via the Income Verification Match process in October 2010 indicated that his gross household income was above the 2008 VA National MTT for a veteran without dependents, of $29,402.  38 C.F.R. §§ 17.47(d)(2), (4) (2014).  

Although the Veteran has presented evidence suggesting that he had no assets in 2008 prior to seeking VA medical treatment, a veteran's attributable income-not assets-in the prior calendar year must be used to determine the appropriate copay status, see 38 U.S.C.A. § 1722(f)(1); 38 C.F.R. § 17.47(d)(4), unless used to disqualify a veteran for a specific copay status on the basis of assets valued too highly.  38 U.S.C.A. § 1722(d).  Thus, the Veteran's purported lack of assets, by having spent his money prior to October 2008, cannot be used as a basis to qualify him for cost-free VA care.

A review of the record reflects simply that the Veteran has no service-connected disabilities and no dependents.  For 2008-the year in question, the applicable VA National MTT was $29,402, see 38 U.S.C.A. § 1722 (West 2002); and the VA Geographic MTT for his residency location was $39,750, see 38 C.F.R. § 17.36(b)(7) (indicating that relevant "low income" status is determined under geographical income limits established by the U.S. Department of Urban Housing and Urban Development). 

Accordingly, as the Veteran's income was above the National MTT of $29,402, and the Geographic MTT of $39,750, he is not eligible for treatment in VA's healthcare system under the copayment-exempt category for the period on appeal. 

Although the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The law does not allow for cost-free VA care when a veteran's income exceeds the MTT thresholds.  There simply is no provision of law under which the Board may grant the Veteran the benefits sought.

The preponderance of the evidence is against the claim, and the benefit-of-the-doubt doctrine does not apply; the claim must be denied.  38 U.S.C.A. § 5107.


ORDER

The change of the Veteran's means test eligibility category, and resulting change from "exempt" to "required" for the 2008 income year was proper, and the appeal is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


